Case 2:20-cv-08223-VBF-PVC Document 23-5 Filed 01/25/21 Page 1 of 3 Page ID #:159




                    EXHIBIT C




                    EXHIBIT C
                Case 2:20-cv-08223-VBF-PVC Document 23-5 Filed 01/25/21 Page 2 of 3 Page ID #:160




CustomerCode    Customer Name        DBA                  Product Code Product Name                    Units Total Sales
CA-0016         BRACUS IMPORTS LLC   BRACUS IMPORTS LLC   PR8251       750 ML BLOODY TRANS MERLOT 19   391.00 12,512.00
CA-0016 Total                                                                                          391.00 12,512.00


Grand Total                                                                                              391      12512
                            Case 2:20-cv-08223-VBF-PVC Document 23-5 Filed 01/25/21 Page 3 of 3 Page ID #:161


Date 1/15/2021           Time 13:04:04      Orderentry6                             Product Sales Report for Tri-Vin Imports Inc. **LIVE**                                                                         Page 1 of 1
Report Options -- Date Range: 01/01/20 - 12/31/20, Detail: None, Sales representatives: All, Sales Location: All, Customers: All, Include Cost of Products Returned and Not Restocked: No, Include Sales Total: No

Sales Representative:    ALL                 Name: ALL
                         Customer Name:      ALL             Type: ALL
                                                                    Qty Shipped
                                                                     1833874.34




                                                                                                                                                                                            Apprise Software, Inc. 7.5.0420.
